EXHIBIT 23.1 DEGOLYER AND MACNAUGHTON 5001 Spring Valley Road Suite 800 East Dallas, Texas 75244 February 20, 2012 EOG Resources, Inc. 1111 Bagby, Sky Lobby 2 Houston, Texas 77002 Ladies and Gentlemen: We hereby consent to the inclusion of references to our firm and to the opinions as mentioned below delivered to EOG Resources, Inc. (EOG) regarding our comparison of estimates prepared by us with those furnished to us by EOG of the proved crude oil, condensate, natural gas liquids, and natural gas reserves of certain selected properties owned by EOG in the section entitled "Supplemental Information to Consolidated Financial Statements - Oil and Gas Producing Activities" in EOG's Annual Report on Form 10-K for the fiscal year ended December 31, 2011 to be filed with the United States Securities and Exchange Commission on or about February 23, 2012. The opinions are contained in our letter reports dated February 4, 2010, January 31, 2011 and February 1, 2012 with respect to the reserve estimates as of December 31, 2009, December 31, 2010, and December 31, 2011, respectively. Additionally, we hereby consent to the incorporation by reference of such references to our firm and to our opinions in EOG's previously filed Registration Statement Nos. 333-150791, 33-48358, 33-52201, 33-58103, 33-62005, 333-20841, 333-31715, 333-69483, 333-62256, 333-84014, 333-88924, 333-116701, 333-163947, 333-166517 and 333-166518. Very truly yours, /s/ DeGOLYER and MacNAUGHTON DeGOLYER and MacNAUGHTON Texas Registered Engineering Firm F-716
